Opinión concurrente y disidente emitida por el
Juez Asociado Señor Rebollo López.
Luego de reflexionar profundamente sobre si publicar o no como opinión disidente la posición que originalmente asumié-ramos en el presente caso, hemos decidido hacerlo. A nuestro humilde entender, así no actuar representaría refrendar con nuestro silencio una actuación jurídicamente ultra vires por parte del Tribunal. Dicha actuación constituye un “prece-dente” extremadamente desafortunado. La misma puede re-presentar, para la práctica de la profesión en nuestra juris-dicción, la incertidumbre y la inestabilidad en la litigación civil.
No debe existir duda en la mente de persona alguna de que un tribunal de justicia está plenamente autorizado para resolver un caso no sólo a base de la evidencia que las partes presenten durante el proceso que se celebre sino que en virtud de las inferencias lógicas y razonables que de dicha evidencia puedan y deban hacerse.
Ahora bien, el “problema” del cual adolece la opinión con-currente que se emite —la cual sirve de base a la sentencia mayoritaria del Tribunal— consiste en que en la misma se hacen una serie de inferencias, sin apoyo alguno en la prueba, las cuales se utilizan para decretar que la sentencia recurrida “debe modificarse por imperativo evidenciarlo fáctico y la aplicación de la doctrina de negligencia comparada”, lográn-dose de esta manera, alegadamente, “la meta de máxima aproximación a la verdad jurídica sin caer en el campo de la especulación”. (Énfasis suplido.) Esto es, so color del poder inherente que tiene un tribunal para hacer inferencias, se de-cretan como hechos probados una serie de suposiciones y con-*412jeturas que luego son utilizadas para determinar que el cau-sante de los demandantes recurridos fue negligente, nada más y nada menos, que en un setenta (70) por ciento.
Al leer la opinión concurrente —y la sentencia— emitida, no podemos evitar la impresión de que para que se pueda haber concluido que existe en el caso “prueba,sobre la negli-gencia de ambas partes que permite inferir y concretar los hechos” que se concluyen en la misma, los señores jueces que suscriben dicha posición —en su genuino afán de hacer jus-ticia mediante la consecución de “la meta de máxima aproxi-mación a la verdad jurídica”— inadvertida e inconsciente-mente se han convertido, a nivel apelativo, en testigos peritos y oculares de la demandada-recurrente Estado Libre Asociado de Puerto Rico.
Lo verdaderamente curioso de toda esta situación resulta ser que ni aun a dicha parte demandada recurrente —repre-sentada por la Oficina del Procurador General de Puerto Rico— se le ocurrió, en el recurso de revisión que radicara, argumentar sobre la alegada negligencia concurrente de parte del occiso; ello obviamente debido a que dicho planteamiento, dado los hechos particulares del presente caso, es totalmente improcedente en derecho. Veamos.
I
El 30 de enero de 1981 el Sr. Ángel Pablo Báez Báez, como era su costumbre, salió de su trabajo a las 5:00 P.M. condu-ciendo un automóvil de su propiedad por la Carr. Est. 796, jurisdicción de Caguas, Puerto Rico, en dirección a su resi-dencia. Le acompañaba un amigo de nombre Julio Calderón, el cual abandonó el vehículo alrededor de las 5:30 P.M. en la Cafetería Río Cañas localizada en la mencionada vía pública. El señor Báez Báez continuó su marcha solo; no llegó a su ho-gar esa tarde directo de su trabajo, como era su costumbre. Los familiares de éste reportaron su desaparición a la Policía de Puerto Rico el 1 de febrero de 1981. Dos días más tarde, *413el cadáver del señor Báez Báez fue encontrado por personal de la fuerza policíaca dentro del vehículo de su propiedad, el cual se encontraba sumergido en las aguas del Lago Carraízo, jurisdicción del Barrio Bairoa de Caguas. Ordenada la co-rrespondiente autopsia, la misma demostró que la muerte se debió a “asfixia por inmersión”, no evidenciando el cuerpo del occiso signos de violencia ni de que hubiera hecho uso de be-bidas embriagantes. (1)
La viuda y un hijo menor de edad del señor Báez Báez radicaron demanda de daños y perjuicios contra el Municipio de Caguas (2) y el Estado Libre Asociado de Puerto Rico ante el Tribunal Superior de Puerto Rico, Sala de Caguas. En dicha demanda se alegó, en síntesis y en lo pertinente, que la muerte del occiso se debió a la única y exclusiva negligencia del Estado Libre Asociado de Puerto Rico. Ello por razón de que la Carr. Est. 796 —la cual bordea el mencionado Lago Carraízo— se encontraba desprovista, a la fecha del accidente y en el tramo correspondiente, de las medidas de seguridad mínimas y necesarias. Se alegó, en adición, que la obligación legal de proveer éstas surge de las disposiciones del Art. 404 del Código Político de Puerto Rico, 3 L.P.R.A. see. 422.
Surge de la “minuta” que resume los procedimientos ocu-rridos ante el foro de instancia el 29 de mayo de 1984 que las partes acordaron “someter el presente caso en base [sic\ a las estipulaciones que someterán por escrito y otra prueba que obra unida al expediente”. (3) La parte demandante, aun *414cuando no presentó testigos oculares del accidente ocurrido, aportó además prueba testifical en apoyo de sus alegaciones. La parte demandada no presentó prueba otra alguna. En la sentencia que emitiera el tribunal de instancia declarando con lugar la demanda radicada dicho foro determinó, en adición a los hechos antes expresados, que la Carr. Est. 796 es una que, aun cuando contempla el tránsito de vehículos de motor en ambas direcciones, no contiene el ancho normal que se requiere para una carretera de un solo carril; que la misma tiene pa-seos de grama con desniveles sustanciales que drena muy pobremente, causando ello una condición conocida como hydroplaning en la cual las llantas de un vehículo de motor pierden contacto con la carretera(4) y, por consiguiente, causan la pérdida del control del vehículo por parte del conductor; que a pesar de que en el lugar donde apareció el vehículo del oc-ciso existen cuerpos de agua a ambos lados de la carretera que se encuentran “a cuatro y seis pies de la carretera, con una pendiente negativa”, la carretera está desprovista de vallas de seguridad; que no existe iluminación en dicho tramo de carre-tera, como tampoco rotulación de clase alguna. Es menester enfatizar que dichas determinaciones están basadas en el in-forme pericial rendido por el testigo perito de la parte de-mandante, Ingeniero Civil Ángel Allende, informe que fue admitido en evidencia por estipulación de las partes y en el cual se afirma que dichas condiciones existen, cuando menos, desde el 1975. (5)
*415Citando como precedente a Rodríguez v. Ponce Cement Corp., 98 D.P.R. 201, 207 (1969) —a los efectos de que la parte demandante en un pleito de daños y perjuicios, parte a quien le corresponde el peso de la prueba, una vez explica satisfactoriamente la falta de evidencia directa, puede des-cargar su responsabilidad mediante la presentación de prueba indirecta— el tribunal de instancia determinó, en síntesis y en lo pertinente, que había quedado satisfactoriamente estable-cido que “el automóvil del señor Báez cayó en las aguas del Lago Carraízo, al apartarse de la superficie de rodaje y caer por el barranco” y que era razonable concluir “que la omisión de los elementos necesarios para hacer la carretera una se-gura [en específico, las barreras de seguridad] fue la causa de la muerte del señor Báez, por lo que el Estado es responsable”. (Énfasis suplido.) Expresó el foro de instancia, por último, que “la causa próxima del accidente” fue la ausencia de “pro-tección suficiente para el viajero que imperaba en la carretera estatal 796”. En su consecuencia, y en vista de las disposicio-nes del citado Art. 404 del Código Político de Puerto Rico, condenó al Estado al pago de unas determinadas sumas de dinero a favor de los demandantes.
Inconforme, acudió el Estado Libre Asociado de Puerto Rico ante este Tribunal mediante la radicación del correspon-diente escrito de revisión. En el mismo no se cuestiona la co-rrección de la determinación del tribunal de instancia a los efectos de que la Carr. Est. 796 adolece de unas medidas bási-cas y necesarias de seguridad ni la evaluación que de los daños sufridos por la parte demandante hiciera dicho foro, como tampoco se argumenta la ausencia de determinación por parte *416del foro de instancia, sobre negligencia concurrente del occiso. Se señala, sin embargo, que:
1. Erró el Honorable Tribunal sentenciador al resolver que la causa próxima del accidente fueron las condiciones de la carretera Núm. 796.
2. Erró el Honorable Tribunal de instancia al concluir que la “omisión de los elementos necesarios para hacer la ca-rretera una segura fue la causa de la muerte del señor Báez” y al determinar que el Estado Libre Asociado de Puerto Rico es responsable de los daños y perjuicios su-fridos por los demandantes.
Expedimos el auto de revisión solicitado.
II
La obligación del Estado Libre Asociado de Puerto Rico de “manten [er] en buen estado” las carreteras estatales emana de las disposiciones del Art. 403 del Código Político de 1902 (3 L.P.R.A. see. 421). Esa obligación es una de carácter “primaria e indelegable”, no quedando relevado el Estado de la misma aun cuando haya contratado con un tercero la eje-cución de obras respecto a las carreteras y aun cuando la “condición” causante del daño haya sido el resultado de la actuación del tercero. Morales Muñoz v. Castro, 85 D.P.R. 288, 293 (1962); Resto v. P.R. Telephone Co., 97 D.P.R. 313, 319 (1969).
El citado Art. 404 del referido Código Político establece el grado, o el alcance, de la responsabilidad civil del Estado en casos en que un usuario de las mencionadas vías públicas sufra daño como consecuencia de la utilización de las carre-teras. El mismo dispone:
El Estado Libre Asociado de Puerto Rico será responsable civilmente de los daños y perjuicios que se ocasionen a las personas o propiedades por desperfectos, falta de reparación o de protección suficientes para el viajero en cualquier vía de comunicación perteneciente al Estado Libre Asociado y a cargo del Departamento de Transportación y Obras Públicas, *417excepto donde se pruebe que los desperfectos de referencia fueron causados por la violencia de los elementos y que no hubo tiempo suficiente para remediarlos.
Dicha disposición legal ha sido objeto de atención por este Tribunal en varias ocasiones en el pasado. Véanse: Publio Díaz v. E.L.A., 106 D.P.R. 854 (1978); Pérez Pinero v. E. L. A., 105 D.P.R. 391 (1976); Resto v. P.R. Telephone Co., ante; Morales Muñoz v. Castro, ante, y Rivera v. Pueblo, 76 D.P.R. 404 (1954). Conforme las referidas decisiones dicho artículo de ley constituye “el precepto especial a utilizarse para eva-luar acciones por daños que se ocasionen a personas o propie-dades en las vías públicas estatales, cuando los mismos fuesen motivados por cualesquiera de estas condiciones: 1) desper-fectos; 2) falta de reparación; 3) falta de protección sufi-cient[e] para el viajero”. (Énfasis suplido.) Publio Díaz v. E.L.A., ante, pág. 862; que demostrado por la parte actora que sufrió daños en la utilización de una vía pública como conse-cuencia de una de las condiciones antes mencionadas, a menos que el Estado pueda demostrar que la condición imputada fue motivada por la violencia de los elementos y que no hubo tiem-po suficiente para remediarla, éste es responsable por los da-ños ocasionados, Resto v. P.R. Telephone Co., ante, págs. 319-320; Publio Díaz v. E.L.A., ante, pág. 863; que ante una con-dición que amenaza la seguridad de los usuarios de las carrete-ras estatales, el Estado viene en la obligación de tomar aquellas medidas necesarias, inclusive el cierre total de la vía pública en controversia, en prevención de la ocurrencia del daño, Publio Díaz v. E.L.A., ante, pág. 865; que la negligencia concu-rrente de la parte actora no derrota su acción bajo la referida disposición legal, Publio Díaz v. E.L.A., ante, pág. 867; Morales Muñoz v. Castro, ante, pág. 295, y que al “observar y com-parar con detenimiento el contenido del Art. 404 con el 1802 [del Código Civil], si bien son diferentes, detectamos cierta tangencia entre las obligaciones que ambos exigen”. (Énfasis suplido.) Publio Díaz v. E.L.A., ante, pág. 863.
*4181 — 1 1 — <
Nuestra jurisprudencia relativa a reclamaciones de danos y perjuicios bajo el Art. 1802 de nuestro Código Civil (6) esta-blece, como regla general, que todo perjuicio material o moral da lugar a reparación si concurren tres requisitos o elementos: primero, se establece la realidad del daño sufrido; segundo, existe un nexo causal entre el daño y la acción u omisión de otra persona, y tercero, dicho acto u omisión es culposo o ne-gligente. Pérez Escolar v. Collado, 90 D.P.R. 806, 811 (1964); Hernández v. Fournier, 80 D.P.R. 93, 96-97 (1957).
Ahora bien, en un pleito de daños y perjuicios radicado al amparo del citado Art. 404 del Código Político —debido a las disposiciones particulares del mismo— la “negligencia” del Estado Libre Asociado de Puerto Rico queda establecida cuando éste —frente a prueba de la parte actora que demues-tre satisfactoriamente la existencia de “desperfectos, falta de reparación o de protección suficientes para el viajero” en la vía pública en controversia— no puede demostrar que los “des-perfectos de referencia fueron causados por la violencia de los elementos y que no hubo tiempo suficiente para remediarlos”. Dicho de otra forma la referida disposición legal releva a la parte demandante de probar la “negligencia” del Estado; todo lo que se le requiere, respecto a este aspecto, es prueba de los referidos desperfectos, “concediendo” el Estado la negli-gencia al no presentar prueba satisfactoria de que los mismos se debieron a la violencia de los elementos y que no tuvo tiempo suficiente para repararlos. (7)
Naturalmente que la parte demandante no queda exone-rada de presentar prueba de la “realidad del daño sufrido”, *419como tampoco queda relevada de probar el nexo causal entre ese daño y los “desperfectos” que tiene la carretera. Nótese que el citado Art. 404 establece que el Estado será responsable civilmente de “los daños y perjuicios que se ocasionen a las personas o propiedades por desperfectos, falta de reparación”. (Énfasis suplido.)
Somos del criterio que no debe haber duda sobre el hecho de que el referido Art. 404 requiere o contempla que se pruebe un nexo de causalidad entre el daño sufrido y las “condicio-nes” de la vía pública en donde ocurre el accidente por el cual se reclama. Merece destacarse que el estatuto en cuestión, como hemos visto, utiliza o contiene la palabra “ocasionen”. Ocasionar, según el Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. II, pag. 969, significa “ [s] er causa o motivo para que suceda una cosa”. En adición, es principio firmemente establecido por nuestra jurispruden-cia que “ [e] 1 deber de indemnizar presupone nexo causal en-tre él daño y el hecho que lo origina, pues sólo se han de in-demnizar los daños que constituyen una consecuencia del hecho que obliga a la indemnización”. (Énfasis suplido.) Estremera v. Inmobiliaria Rac, Inc., 109 D.P.R. 852, 856 (1980); López v. Hosp. Presbiteriano, Inc., 107 D.P.R. 197 (1978); J. Castán Tobeñas, Derecho civil español, común y foral, lOma ed., Madrid, Ed. Reus, 1967, T. 3, pág. 198.
En el presente caso los demandantes, en adición a la prue-ba sobre daños, presentaron evidencia de que el tramo de la Carr. Est. 796 en que ocurrió el accidente era uno —según surge del informe del perito Allende— que adolecía de “des-perfectos, falta de reparación o de protección suficientes para el viajero”, lo que hacía que el mismo fuera uno “extremada-mente peligroso e inseguro y que no cumple con los requisitos mínimos de seguridad hacia los conductores”. Dicho informe, como hemos visto, fue sometido en evidencia por estipulación de las partes. No podemos sustraernos del hecho de que él Estado se “cruzara de brazos y aceptara” las determinaciones *420y conclusiones del referido informe no obstante contar con vastos recursos para, de entenderlo procedente, refutarlo. No cabe otra conclusión: el tramo de la Carr. Est. 796, donde el vehículo del occiso Báez Báez “abandonó” la vía de rodaje y cayó a las aguas del Lago Carraízo, adolece de “desperfec-tos .. . [y] de protección suficientes para el viajero”. No ha-biendo presentado prueba el Estado de que las condiciones que afectaban la mencionada vía pública “fueron caus [a] dos por la violencia de los elementos y que no hubo tiempo suficiente para remediarlos” quedó establecida la negligencia del Estado Li-bre Asociado de Puerto Rico.
Restaría, por tanto, únicamente determinar si los daños sufridos por la parte demandante fueron ocasionados por, o a consecuencia de, las condiciones defectuosas en que se encon-traba la mencionada Carr. Est. 796; en otras palabras, debe resolverse si existe en el presente caso relación o nexo causal entre la realidad del daño sufrido y la negligencia, por omi-sión, del Estado Libre Asociado de Puerto Rico.
V — I <1
Según J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1983, T. II, Vol. III, pág. 92:
Las ciencias naturales explican cuándo un fenómeno es el efecto de otro, pero en el ámbito jurídico no es posible hacer depender de criterios físicos o naturales la determinación de la persona o personas obligadas a indemnizar un daño. El Derecho ha de tener su propio método para saber cuándo un sujeto es responsable. Esta responsabilidad depende de que se pueda establecer una imputación razonable entre el acto u omisión del demandado y el daño sufrido por el demandante. (Énfasis suplido.)
Esta diferencia entre la causalidad físico-natural y la causalidad jurídica responde, según H. M. Brau Del Toro, a “razones de política pública para evitar que el demandado tenga que responder por resultados extremadamente remotos *421y especulativos y para evitar que se produzca una cadena de causalidad infinita que genere una secuencia interminable de pleitos y lleve a resultados absurdos”. (8)
Como sabemos, hay diversas teorías para determinar la existencia de causalidad legal o jurídica, unas de entronque civilista, otras originadas en el derecho angloamericano. Nuestras decisiones han hecho referencia a unas y a otras en el pasado. Pero, como expresáramos en Soc. de Gananciales v. Jeronimo Corp., 103 D.P.R. 127, 134 (1974) (reiterado ex-plícitamente en Jiménez v. Pelegrina Espinet, 112 D.P.R. 700, 706 (1982)):
... La que ha merecido la mayor atención y la que rige fundamentalmente nuestras decisiones — aunque a veces la terminología empleada deriva del derecho norteamericano, inaplicable a este género de problemas — es la teoría de la causalidad adecuada, conforme a la cual “no es causa toda condición sin la cual no se hubiera producido el resultado, sino la que ordinariamente lo produce según la experiencia general”. Santos Briz, Derecho de Daños, Ed. Revista de De-recho Privado, Madrid, 1963, págs. 215 y ss. (Énfasis su-plido.)
Decir que una actuación u omisión es la causa adecuada es lo mismo que decir que esa actuación u omisión puede producir un efecto, no que necesariamente tenga que dar lugar al mismo. A. De Cossío, La causalidad en la responsabilidad civil: estudio del Derecho español, 1966 An. Der. Civ. 527 y ss. (1966).
Estas expresiones, sin embargo, por sí solas carecen de contenido que puedan guiar al juzgador en un caso determi-nado. Como correctamente señalan Brau Del Toro y Delgado Hernández “para interpretar su recto sentido e impartirle contenido es necesario recurrir a factores, o criterios, o ín-*422dices diversos”. (Énfasis suplido.) (9) Dice Orgaz que habrá conexión causal entre un acto y un resultado cuando ese acto haya contribuido de hecho a producir un resultado; esto es, ha sido una de las condiciones sine qua non de él y además debía normalmente producirlo conforme al orden natural y ordina-rio de las cosas. A la inversa nos dice no hay conexión causal cuando la acción deba considerarse indiferente según la expe-riencia de la vida para la producción del daño, o bien cuando el acto, aunque factor esencial del resultado, solamente lo ha producido por la intervención de circunstancias extraordina-rias e imprevisibles. (10)
De Cossío, op. cit, pág. 537, uno de los tratadistas espa-ñoles que más ha estudiado el problema de la causalidad, sus-tenta que la causalidad “únicamente tiene sentido jurídico cuando sea prevista o previsible por el sujeto”. (Énfasis en el original.) A. De Cossío reiteró esta posición en su obra Insti-tuciones de Derecho Civil, Madrid, Ed. Alianza, 1975, Yol. I, pág. 303 et seq.
En cuanto a cómo ha de realizarse el análisis de previsibi-lidad, De Cossío señala:
Este juicio [el de ser previsible el resultado dañoso], for-mulado por el juez en el momento oportuno, ha de basarse, no en el saber del sujeto que cometió el acto, sino en la ex-periencia general de la comunidad, en el juicio que pudiéra-mos llamar común; lo que cualquier hombre razonable podía haber previsto. El juicio de probabilidad, dice Rumelín, debe comprender todas aquellas circunstancias que existían en el momento de llevarse a cabo la acción (aunque fueran conocidas después), y además aquellas otras cuya produc-ción posterior según la experiencia humana, debía ser pre-vista, en cuanto eran favorecidas por aquel acto. Este conoci-*423miento será el que hubiera tenido un hombre medio por regla general, pero también habrán de ser tenidas en cuenta las condiciones que por razón de su profesión o de cualquier otra circunstancia pudo tener el agente al efectuar el acto. (Énfa-sis suplido.) La carnalidad en responsabilidad civil, op. cit., pág. 532.
Varios años más tarde, De Cossío reiteró:
[P]ero este juicio de previsión no es un juicio meramente subjetivo, sino más bien el resultado de una valoración ob-jetiva que el Juez ha de llevar a cabo, teniendo en cuenta, no sólo su personal criterio, sino además, y sobre todo, el jui-cio general que cualquier hombre medio se hubiera debido formar acerca de la posibilidad y probabilidad del daño que había de originarse, juicio que en este caso se convierte en norma de conducta para todos, en virtud de la obligación general de diligencia que nos es impuesta por la vida social, tratándose, por tanto, de un juicio normativo. (Énfasis su-plido.) Instituciones de Derecho Civil, op. cit., pág. 304.
Como podemos notar, en términos generales, la teoría de la causalidad adecuada conlleva el llevar a cabo una valora-ción de las condiciones en virtud de un juicio previo de posi-bilidad. Instituciones de Derecho Civil, op. cit., pág. 304. Es así que la causalidad está ligada a la previsibilidad, por tal razón para establecer la causa de un daño es necesario hacer un juicio de probabilidad y que el juzgador se pregunte si la acción u omisión del demandado es por sí misma capaz de ocasionar el daño en cuestión. Si la respuesta es en la afirma-tiva, entonces se dice que la acción u omisión es adecuada para causar el daño. A. Orgaz, El Daño Resarcible, 2da ed., Buenos Aires, Bibliografía Omeba, 1960, pág. 70.
V
Habiendo quedado establecido en el presente caso: la reali-dad del daño sufrido por la parte demandante, la negligencia del demandado Estado Libre Asociado de Puerto Rico, consis-tente la misma en las condiciones peligrosas en que se encon-*424traba la Carr. Est. 796, y que en nuestra jurisdicción la teoría aplicable en materia de causalidad lo es la de “causalidad ade-cuada”, nos resta por considerar si existe evidencia “suficiente en derecho” para poder determinar la existencia de nexo causal entre el daño sufrido y el “hecho” que, alegadamente, lo originó, esto es, la “negligencia del Estado”. Estremera v. Inmobiliaria Rac, Inc., supra.
Como es sabido, de ordinario, el peso de la prueba en esta cuestión le corresponde a la parte actora. Zambrana v. Hospital Santo Asilo de Damas, 109 D.P.R. 517 (1980); Consolidated Express v. Maryland Cas. Co., 102 D.P.R. 480 (1974); Vda. de Delgado v. Boston Ins. Co., 99 D.P.R. 714 (1971); Rodríguez v. Ponce Cement Corp., 98 D.P.R. 201 (1969); Marcelo v. H. I. Hettinger & Co., 92 D.P.R. 411 (1965).
La interrogante sobre si el demandante cumplió o no con dicha obligación resulta de fácil solución para el juzgador cuando existe, y se presenta durante el proceso, prueba directa de todo lo ocurrido. Distinta es la situación cuando, como en el presente caso, la parte demandante se ve imposibilitada de así hacerlo, viéndose obligado el juzgador a resolver el caso a base de prueba indirecta o circunstancial.
En relación a esta clase de situaciones, expresamos hace veintiún (21) años que:
Sabemos que la parte que sostiene la afirmativa en la cues-tión deberá presentar la evidencia para probarla. — Arts. 1168, Código Civil y 108 y 162, pár. 5, Ley de Evidencia. Pero, por regla general, la ley no exige aquel grado de prueba que, excluyendo la posibilidad de error, produzca absoluta certeza; porque tal prueba — asegura la propia ley — es rara vez posible. Sólo se exige la certeza moral, o un grado de prueba que produzca convicción en un ánimo no prevenido. No se tiene que probar el caso con exactitud matemática me-diante evidencia directa, ni de modo concluyente, ni que pro-duzca un grado tan perfecto de convicción que no admita la posibilidad de la prueba en contrario. El litigante puede pro-*425bar su caso con evidencia indirecta, que es de dos clases, in-ferencias y presunciones. Es inferencia, la deducción que de los hechos probados, o acreditados completamente, hace en su discernimiento el juzgador. A veces se denomina presun-ción hominis. Representa ese discernimiento una actividad humana valorativa de comparación o confrontación, un pro-ceso interno que constituye, a juicio del profesor Serra Do-mínguez, algo inabordable; el movimiento de la razón ya-cente en él hombre.
En este tipo de acción la parte demandante luego de haber presentado evidencia a cuya luz una persona razonable pueda quedar convencida de que el acto dañoso se debe a la culpa u omisión de la demandada no está obligada a eliminar o ex-cluir toda otra posible causa del suceso del cual se deriva la responsabilidad exigida. Aun en el campo penal, cuando El Pueblo sólo ofrece evidencia circunstancial de culpabilidad, ya no tiene que ser ésta inconsistente con cualquier hipótesis razonable de inocencia. Pueblo v. Bonilla, 78 D.P.R. 152 (1955). (Énfasis suplido.) Murcelo v. H. I. Hettinger & Co., supra, págs. 426-427.
Dichas expresiones han sido ratificadas en innumerables ocasiones por este Tribunal. Así, por ejemplo, en Rodríguez v. Ponce Cement Corp., supra, págs. 207-208, expresamos que, explicada satisfactoriamente la falta de evidencia directa por ausencia de testigos, todo cuanto se requiere de la parte de-mandante es que presente prueba a cuya luz una persona ra-zonable pueda quedar convencida de que el acto generador de la responsabilidad es atribuible a la parte demandada, y que el hecho de que el accidente pueda obedecer a otras causas no es suficiente por sí solo para derrotar la reclamación por cuanto sólo es necesario que el tribunal estime que la acción u omisión indicada por el acto fue la que con mayores probabili-dades causó el accidente. En Vda. de Delgado v. Boston Ins. Co., supra, pág. 725, añadimos que “no es necesario que el demandante excluya toda probabilidad de que su lesión fue ocasionada por la negligencia de otras personas aparte del demandado. Por parte del demandado no es suficiente hacer *426mera referencia a otras posibles causas ... de las que el de-mandado no es responsable y que pudieron ocasionar el daño”. En Consolidated Express v. Maryland Cas. Co., supra, pág. 484, indicamos que en esta clase de situaciones “basta la evidencia indirecta cuando mueve la razón del hombre hacia la inferencia lógica”. Por último, en Zambrang v. Hospital Santo Asilo de Damas, supra, pág. 521, expresamos —ya en cnanto a casos de daños y perjuicios en general— que:
En muy raras ocasiones es posible determinar un hecho con certeza o exactitud matemática. Exigir ese tipo de prue-ba a un litigante equivaldría prácticamente a requerirle un imposible. Por ello, la ley y la jurisprudencia se limitan a requerir que los casos se prueben por preponderancia de prueba, que es tanto como establecer como hechos probados aquellos que con mayores probabilidades ocurrieron. (Énfa-sis suplido.)
Argumenta el recurrente Estado Libre Asociado de Puer-to Rico, en el alegato que radicara, que la parte demandante falló en demostrar el nexo causal entre “las condiciones de la Carretera 796 y la ocurrencia del accidente en que perdió la vida” el occiso, y que “lo más razonable y lógico es concluir que el accidente fue producido por la pérdida del control del vehículo por parte del conductor lo que lo llevó a abandonar el área de rodaje y caer al lago”. No estamos de acuerdo; veamos por qué.
Es correcto que, debido a la ausencia de testigos oculares, no existe prueba sobre cuál fue el “hecho originador o básico” en la cadena de eventos que tuvo como consecuencia que el automóvil del occiso cayera en las aguas del Lago Carraízo y éste pereciera de asfixia por sumersión. No existe, sin embargo, hecho alguno del cual se pueda razonablemente inferir que lo que causó o precipitó el accidente no fuera otra cosa que alguno, o el conjunto, de los desperfectos de que adolece la Carr. Est. 796. En otras palabras, no hay duda de que dentro del amplio y fascinante campo de las posibilidades es posible *427que el occiso hubiera estado conduciendo su vehículo a una velocidad exagerada, o que estuviera conduciendo bajo los efectos de bebidas embriagantes, o que se quedara dormido, o que fuera impactado por otro vehículo, o que hubiera sido objeto de un acto violento y delictivo, o que el carro sufriera de desperfectos mecánicos que causaron el accidente, y que como consecuencia de uno de esos sucesos cayera a las aguas del Lago Carraízo. El problema con dicho argumento, repeti-mos, es que no existe indicio alguno que pueda servir de base a ello. No debemos olvidar que el Estado investigó el accidente y la muerte ocurrida a través de dos de sus agencias o instru-mentalidades: la Policía y el Departamento de Justicia de Puerto Rico. No hay reporte alguno que indique, por ejemplo, que se hubieran encontrado huellas de freno en la carretera, lo que podría indicar exceso de velocidad. No hay prueba de que el occiso diera positivo de haber ingerido bebidas alcohó-licas; (11) por el contrario, el tribunal de instancia le dio cré-dito al testimonio de la viuda del occiso a los efectos de que éste no ingería licor al salir de su trabajo. No hay evidencia de que el vehículo del occiso mostrara raspazos o rastros de pintura, indicativo ello de que el vehículo hubiera sido im-pactado por otro automóvil. Tampoco, según el protocolo de autopsia, mostraba el cadáver signos de violencia o de activi-dad delictiva. Por otro lado, no es lógico suponer que una persona que sale de su trabajo a las 5:00 P.M. se quede dor-mida al volante de su automóvil una hora más tarde. Por úl-timo, no hay reporte de agencia alguna del Estado que de-muestre que el vehículo del occiso adoleciera de desperfectos mecánicos.
Por el contrario, sí existe prueba de la cual se puede razo-nablemente inferir que el accidente se debió a alguna o varias, de las condiciones peligrosas de que adolecía la Carr. Est. 796. Veamos: la carretera, a pesar de contemplar tránsito en am-*428bas direcciones, no tiene ni tan siquiera el ancho requerido para una de un solo carril, lo que obviamente puede causar que un automóvil abandone fácilmente la vía de rodaje al en-contrarse el conductor con el menor de los obstáculos o dificul-tades. Dicha carretera adolece, en adición, de la condición conocida como hydroplaning, cuando está mojada, causando la misma la fácil pérdida del control del automóvil ya que las llantas pierden el contacto o agarre con la carretera; condi-ción que es agravada por el pobre drenaje de que adolece la misma. Merece destacarse el hecho que según el reporte de accidente suscrito por la Policía de Puerto Rico —admitido en evidencia sin objeción del demandado recurrente— la tarde del accidente la carretera en cuestión estaba mojada. (12) Como si lo anteriormente expresado no fuera suficiente, tene-mos que la mencionada carretera carece de paseo, únicamente existiendo una pendiente que desemboca en las aguas del Lago Carraízo sin que existan barreras de seguridad que impidan la caída de un vehículo a dicho lago.
En vista de todo lo antes expresado somos del criterio que en el presente caso la parte demandante presentó suficiente prueba circunstancial de la cual una persona razonable puede lógicamente inferir —de acuerdo a la experiencia general y basados en criterios de probabilidad— que el automóvil con-ducido por el occiso se salió de la vía de rodaje y cayó al Lago Carraízo debido a los “desperfectos, falta de reparación o de protección suficientes” de que adolecía la Carr. Est. 796; “con-diciones” que por sí solas eran suficientes para causar el acci-dente ocurrido y sin las cuales no se hubiera producido el mismo. Este trágico desenlace era un resultado enteramente previsible para el Estado si consideramos que éste cuenta con *429personal especializado en el diseño, inspección y reparación de carreteras estatales, y, sobre todo cuando consideramos que tenía conocimiento de que existían dichas condiciones desde, cuando menos, el 1975. Este juicio valorativo nos lleva a con-cluir que la exclusiva negligencia del Estado Libre Asociado de Puerto Rico fue la causa adecuada de la muerte del señor Báez Báez.
VI
Por todo lo anteriomente expresado es que somos de la opinión que la conclusión, basada en conjeturas y suposicio-nes, a los efectos de que el accidente ocurrido se debió tanto a la negligencia del Estado como a la “negligencia” del causante de los demandantes —de paso decretando que este último “fue negligente en un setenta por ciento (70%) y el Estado” en el remanente— parece ser una conclusión producto precisamente del campo de la especulación o del fascinante mundo del labo-ratorio académico; las bases de cuya decisión definitivamente afectan la litigación en nuestra jurisdicción. A partir de la presente decisión, los abogados en la práctica de la profesión tendrán que estar preparados y en posición de refutar no sólo la prueba que presente la parte contraria durante el juicio sino que las inferencias infundadas que de la misma este Tribunal tenga a bien realizar.
Por último, merece enfatizarse que “justicia a medias” no es justicia. En otras palabras, no se le hace verdadera justicia a aquél a quien, teniendo derecho al “todo” se le concede menos.

 Surge del protocolo de autopsia que resultó imposible, dado el estado de descomposición del cadáver, realizar un examen toxicológico. El tribunal de instancia, sin embargo, le dio entero crédito al testimonio de la viuda del occiso a los efectos de que éste no hacía uso de bebidas alcohólicas al salú-de su trabajo.


La parte demandante, posteriormente, desistió de su causa de acción contra el referido municipio.


En el escrito de estipulación que el 31 de mayo de 1984 radicaron las partes ante el foro de instancia se expresa, en lo pertinente, que:
*414“1. La parte demandada Estado Libre Asociado de Puerto Rico esti-pula toda la prueba anunciada por la parte demandante en el Informe de Conferencia con Antelación a Juicio.
“2. En específico se estipula el Informe sometido por el Perito Inge-niero Angel Allende, al igual que su capacidad como ingeniero según surge de su Résumé.”


 Esto ocurre cuando la carretera está mojada, condición en la que se encontraba la carretera el- día del accidente.


 Merece destacarse el hecho de que casi todas las conclusiones a que llega el perito en el mencionado informe encuentran apoyo en el Manual de *415Ingeniería de Tránsito y Transportación publicado por el Instituto de In-genieros de Tránsito y en el Manual de Dispositivos Uniformes para el Control del Tránsito en las Vías Públicas de Puerto Rico, publicado en el 1979 y certificado por el Secretario de Transportación y Obras Públicas de Puerto Rico.


31 L.P.R.A. see. 5141.


Es por esta razón que en casos bajo el Art. 404 del Código Político, 3 L.P.R.A. see. 422, se hace innecesario la consideración del criterio (test) establecido en Soc. Gananciales v. G. Padín Co., Inc., 117 D.P.R. 94 (1986), a los efectos de determinar la negligencia por omisión.


H. M. Brau Del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1986, Vol. 2, Cap. XI, pág. 667.


H. M. Brau Del Toro y P. Delgado Hernández, Reflexiones sobre los efectos jurídicos de la adopción por nuestro Tribunal Supremo de la doctrina civilista de la causalidad adecuada para imponer responsabilidad extracontractual, 44 Rev. C. Abo. P.R. 301, 310 (1983).


 Citado por Brau Del Toro, op. cit. pág. 698.


Como dijéramos anteriormente, el avanzado estado de descomposi-ción del cadáver impidió que se realizara el examen toxieológico.


 Ello así surge del Exhibit 3A, el cual fue estipulado por las partes. La información que contiene dicho informe —aun cuando el mismo fue re-dactado con posterioridad al día del accidente— se refiere a las condiciones en que se encontraba la carretera el día del accidente, evidencia que consti-tuye prueba incontrovertida en el caso.